Name: 2005/59/EC: Commission Decision of 26 January 2005 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in Slovakia (notified under document number C(2005) 127)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  natural environment;  Europe;  means of agricultural production;  health
 Date Published: 2005-10-14; 2005-01-27

 27.1.2005 EN Official Journal of the European Union L 24/46 COMMISSION DECISION of 26 January 2005 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in Slovakia (notified under document number C(2005) 127) (Only the slovak text is authentic) (Text with EEA relevance) (2005/59/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the second subparagraph of Article 16(1) and Article 20(2) thereof, Whereas: (1) In 2004 classical swine fever was present in the feral pig population in certain areas of Slovakia. In response to the outbreaks of classical swine fever the Commission has adopted Decisions 2004/375/EC (2), 2004/625/EC (3) and 2004/831/EC (4) amending Commission Decision 2003/526/EC of 18 July 2003 concerning protection measures relating to classical swine fever in certain Member States (5) which established certain additional disease control measures. (2) Slovakia put in place an intensive programme to survey classical swine fever in feral pigs in the whole country and especially in the infected area. That programme is still ongoing. (3) Accordingly, Slovakia has now submitted for approval a plan for the eradication of classical swine fever in feral pigs in the District Veterinary and Food Administrations (DVFA) of Trnava (comprising PieÃ ¡Ã ¥any, Hlohovec and Trnava districts), Levice (comprising Levice district), Nitra (comprising Nitra and ZlatÃ © Moravce districts), TopoÃ ¾Ã any (comprising TopoÃ ¾Ã any district), NovÃ © Mesto nad VÃ ¡hom (comprising NovÃ © Mesto nad VÃ ¡hom district), TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts) Prievidza (comprising Prievidza and PartizÃ ¡nske districts), PÃ ºchov (comprising PÃ ºchov and Ilava districts), Ã ½iar nad Hronom (comprising Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising Zvolen and Detva districts), BanskÃ ¡ Bystrica (comprising BanskÃ ¡ Bystrica and Brezno districts), LuÃ enec (comprising LuÃ enec and PoltÃ ¡r districts), Krupina and VeÃ ¾kÃ ½ KrtÃ ­Ã ¡. (4) In addition, as Slovakia intends to introduce vaccination of feral pigs in the districts of TrenÃ Ã ­n, BÃ ¡novce nad Bebravou, Prievidza, PartizÃ ¡nske, Zvolen, Krupina, Detva, VeÃ ¾kÃ ½ KrtÃ ­Ã ¡, LuÃ enec and PoltÃ ¡r it has also submitted a plan of emergency vaccination for approval. (5) The Slovakian authorities have authorised the use of a live attenuated vaccine against classical swine fever (C strain) to be used for the immunisation of feral pigs by means of oral bait. (6) The plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in the designated areas, as submitted by Slovakia, have been examined and found to comply with Directive 2001/89/EC. (7) For the sake of transparency it is appropriate to set out in this Decision the geographical areas where the eradication and emergency vaccination plans are to be implemented. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Slovakia for the eradication of classical swine fever in feral pigs in the area, as set out in point 1 of the Annex, is approved. Article 2 The plan submitted by Slovakia for the emergency vaccination of feral pigs in the area, as set out in point 2 of the Annex, is approved. Article 3 Slovakia shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 4 This Decision is addressed to the Slovak Republic. Done at Brussels, 26 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (2) OJ L 118, 23.4.2004, p. 72. (3) OJ L 280, 31.8.2004, p. 36. (4) OJ L 359, 4.12.2004, p. 61. (5) OJ L 183, 22.7.2003, p. 46. Decision as last amended by Decision 2004/831/EC. ANNEX 1. Areas where the eradication plan is to be implemented The territory of the District Veterinary and Food Administrations (DVFA) of Trnava (comprising PieÃ ¡Ã ¥any, Hlohovec and Trnava districts), Levice (comprising Levice district), Nitra (comprising Nitra and ZlatÃ © Moravce districts), TopoÃ ¾Ã any (comprising TopoÃ ¾Ã any district), NovÃ © Mesto nad VÃ ¡hom (comprising NovÃ © Mesto nad VÃ ¡hom district), TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts) Prievidza (comprising Prievidza and PartizÃ ¡nske districts), PÃ ºchov (comprising PÃ ºchov and Ilava districts), Ã ½iar nad Hronom (comprising Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising Zvolen and Detva districts), BanskÃ ¡ Bystrica (comprising BanskÃ ¡ Bystrica and Brezno districts), LuÃ enec (comprising LuÃ enec and PoltÃ ¡r districts), Krupina and VeÃ ¾kÃ ½ KrtÃ ­Ã ¡. 2. Areas where the emergency vaccination plan is to be implemented The territory of the districts of TrenÃ Ã ­n, BÃ ¡novce nad Bebravou, Prievidza, PartizÃ ¡nske, Zvolen, Krupina, Detva, VeÃ ¾kÃ ½ KrtÃ ­Ã ¡, LuÃ enec and PoltÃ ¡r.